 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the May 23,
2018 by and between MGT Capital Investments, Inc., a Delaware corporation (the
“Company”), and GEMINI SPECIAL OPPORTUNITIES FUND, LP, a Delaware limited
partnership, and Black Mountain Equities, Inc., a California company
(collectively, the “Investors”).

 

WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investors wishes to purchase, and the Company wishes
to sell promissory notes in the aggregate original principal amount of $840,000,
in the form attached hereto as Exhibit A (the “Notes”).

 

WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
unsecured obligations of the Company; and

 

WHEREAS, the Notes, are collectively referred to herein as the “Securities” and
the offering contemplated hereby is referred to herein as the “Offering”.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. Purchase and Sale of Note. On the Closing Date (as hereinafter defined),
subject to the terms and conditions of this Agreement, the Investors hereby
agrees to purchase, and the Company hereby agrees to sell and issue, the Notes,
with such principal amount of Note as set forth for each Investor on its
signature page hereto.

 

2. Purchase Price. The aggregate purchase price for the Notes to be purchased by
the Investors at the Closing shall be $700,000 (the “Purchase Price”). At the
Closing, the Investors shall fund the Purchase Price by wire transfer of
immediately available funds to the account specified in writing by the Company
prior to the date hereof.

 

3. The Closing. Subject to the conditions set forth below, the purchase and sale
of the Notes shall take place at a mutually agreeable location, on or about the
date hereof (the “Closing” and the “Closing Date”). At the Closing, the Company
shall deliver to the Investors: (i) this Agreement duly executed by the Company
and (ii) the Notes purchased hereby duly executed by the Company and registered
in the name of the Investors, At the Closing, the Investors shall deliver to the
Company (x) this Agreement duly executed by the Investors and (y) the Purchase
Price for the Notes.

 

4. Closing Conditions; Certain Covenants.

 

4.1 Conditions to the Investor’s Obligations. The obligation of the Investors to
purchase the Notes to the Investors at the Closing is subject to the
fulfillment, to the Investors’ reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

 



 

 



 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all respects on
the date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date).

 

(b) Covenants. The Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

(c) Notes. At the Closing, the Company shall have duly executed and delivered to
the Investors the Notes purchased hereby, in each case duly executed by the
Company and registered in the name of the Investors.

 

(d) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(e) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Investors, and the Investors shall have received all such counterpart originals
or certified or other copies of such documents as they may reasonably request.

 

(f) No Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

4.2 Conditions to the Company’s Obligations. The obligation of the Company to
sell and issue the Notes to the Investors at the Closing is subject to the
fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investors contained in this Agreement shall be true and correct in all respects
on the date hereof (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date).

 

(b) Purchase Price. At the Closing, the Investors shall have tendered to the
Company the Purchase Price by wire transfer of immediately available funds to
the account specified in writing by the Company prior to the date hereof.

 

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 



 2 

 



 

4.3 Securities Law Disclosure; Publicity. If the Company determines in its sole
discretion that a Form 8-K disclosing the material terms of the transactions
contemplated hereby is required, then it will file such Form 8-K timely. The
Company represents to the Investors that the Company has publicly disclosed all
material, non-public information delivered to the Investor by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by this Agreement.
The Company shall not, and the Company shall cause each of its Subsidiaries and
each of its and their respective officers, directors, employees and agents not
to, provide the Investors with any material, non-public information regarding
the Company or any of its Subsidiaries from and after the date hereof without
the express prior written consent of the Investors (which may be granted or
withheld in the Investors’ sole discretion).

 

5. Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules or the Public Reports (as defined herein), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties to the Investors:

 

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect.

 

5.3 Authorization; Enforcement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Notes, and the performance of all
obligations of the Company, and the authorization (or reservation for issuance),
sale and issuance of the Notes have been taken on or prior to the date hereof.
Each of this Agreement, the Notes have been duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

5.4 Valid Issuance of the Securities. The Notes are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, and free and clear of all Liens imposed by the Company other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.

 



 3 

 



 

5.5 Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and sale of
the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.

 

5.6 Public Reports. The Company is current in its filing obligations under the
1934 Act, including without limitation as to its filings of Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
Company’s Annual Report on Form 10-K for the year ended June 30, 2016 and for
each quarterly period thereafter (the “Financial Statements”) have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods indicated and with each other, except
that unaudited Financial Statements may not contain all footnotes required by
generally accepted accounting principles. The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.

 

5.7 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation. The Company is
not in violation of the requirements of the Trading Market and has no knowledge
of any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Shares in the foreseeable future.

 

5.8 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that each Investor is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and that such Investor is not (i) an officer or director of
the Company or any of its Subsidiaries, (ii) an “affiliate” (as defined in Rule
144) of the Company or any of its Subsidiaries or (iii) to its knowledge, a
“beneficial owner” of more than 10% of the Common Shares (as defined for
purposes of Rule 13d-3 of the 1934 Act). The Company further acknowledges that
such Investor is not acting as a financial advisor or fiduciary of the Company
or any of its Subsidiaries (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by such
Investor or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Investor’s purchase of the Securities. The Company further represents to such
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation by the Company and its representatives.

 



 4 

 



 

6. Representations and Warranties of the Investors. Each Investor hereby
represents, warrants and covenants, as to itself only and not the other
Investor, that:

 

6.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

 

6.2 No Public Sale or Distribution. The Investor is (i) acquiring its Note in
each case for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act. The Investor is acquiring the Securities hereunder in the ordinary course
of its business. The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof (a “Person”) to sell, transfer, pledge, assign or
otherwise distribute any of the Securities.

 

6.3 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

6.4 Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

6.5 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

 



 5 

 



 

7. Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for general working capital purposes.

 

8. Indemnification. In consideration of each Investor’s execution and delivery
of this Agreement and acquiring the Securities hereunder and in addition to all
of the Company’s other obligations under this Agreement and the Notes, the
Company shall defend, protect, indemnify and hold harmless each Investor and
each holder of any Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the Notes,
(b) any breach of any covenant, agreement or obligation of the Company contained
in any of this Agreement or the Notes, or (c) any cause of action, suit,
proceeding or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Indemnitee that
arises out of or results from (i) the execution, delivery, performance or
enforcement of any of this Agreement or the Notes, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of the Investor or holder
of the Securities either as an investor in the Company pursuant to the
transactions contemplated by this Agreement or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief). To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 



 6 

 



 

9. Miscellaneous

 

9.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

9.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in San Diego County, California, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile or email if sent during
normal business hours of the recipient; if not, then on the next Trading Day,
(c) five (5) Trading Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to (a) in the case of the Company, to MGT Capital Investments, Inc., 512 S.
Mangum Street, Suite #408, Durham, NC 27701 and (b) in the case of the
Investors, as the case may be, to: (i) Gemini Special Opportunities Fund, LP,
c/o Gemini Strategies, Inc., 1075 Valleyside Lane, Encinitas, CA 92024, Email:
Steve@GeminiStrategies.com, Attention: Steven Winters, and (ii) Black Mountain
Equities, Inc., 13366 Greenstone Court, San Diego, CA 92131, Email:
adam@blackmountainequities.com.

 



 7 

 



 

9.5 Amendments and Waivers. No provision of this Agreement may be amended other
than by a written instrument signed by both parties hereto. No provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercises thereof or of any other right,
power or privilege.

 

9.6 Brokers or Finder’s Fees. The Company shall indemnify and hold harmless each
Investor from any liability for any commission or compensation in the nature of
a broker’s or finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

9.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

9.8 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

9.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.10 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

9.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

10. Additional Defined Terms. In addition to the terms defined elsewhere in this
Agreement and the Note, the following terms have the meanings set forth in this
Section 18:

 

10.1 “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



 8 

 



 

10.2 “Common Shares” means the common stock, par value $0.001 per share, of the
Company.

 

10.3 “Liens” means a lien, charge pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

 

10.4 “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or the Note, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the Note.

 

10.5 “Subsidiary” means any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

 

10.6 “Trading Day” means any day on which the Common Shares are traded on the
Trading Market, provided that “Trading Day” shall not include any day on which
the Common Shares are scheduled to trade on the Trading Market for less than 4.5
hours or any day that the Common Shares are suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., Eastern time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.

 

10.8 “Trading Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Shares are ever listed or traded on The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, the NYSE MKT, or the OTCQX operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Trading Market” shall mean such other market or exchange on which the
Company’s Common Shares are then listed or traded.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 9 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY         MGT CAPITAL INVESTMENTS, INC.         By: /s/ Robert
Ladd                               Name: Robert Ladd   Title: President and
Chief Executive

 





INVESTOR:         Gemini Special Opportunities Fund, LP       By: GEMINI
STRATEGIES, INC.   Its: Investment Manager  

 

By: /s/ Steven Winters   Name: Steven Winters   Its: President  

 

Original Principal Amount of Note: $600,000

Purchase Price: $500,000







 

INVESTOR:         BLACK MOUNTAIN EQUITIES, INC.         By: /s/ Adam Baker  
Name: Adam Baker   Its: President  

 

Original Principal Amount of Note: $240,000

Purchase Price: $200,000 (less $3,000 document preparation fee)

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 



 

 



 

 

 

